—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Feinberg, J.), dated January 10, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff, an employee of the Brooklyn Union Gas Company (hereinafter BUG), allegedly was injured when a wall panel from the rear wall of a freight elevator at BUG’S premises fell off and struck him on the head. The defendant Otis Elevator Co., Inc. (hereinafter Otis), had a service contract covering the elevators at BUG’s premises, and the plaintiff commenced this action against Otis alleging negligence in the maintenance, repair, and inspection of the elevator in question.
On its motion for summary judgment, Otis established, by *357proof in evidentiary form, that it was not responsible for the maintenance, repair, or inspection of the elevator wall panels. The plaintiff’s opposition was conclusory and insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). The defendant was therefore entitled to summary judgment dismissing the complaint. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.